Citation Nr: 1012821	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
February 1986; he was a member of the Army National Guard 
with a verified period of active duty for training from July 
1978 to November 1978.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The Veteran testified before a 
Decision Review Officer (DRO) in October 2004.  A copy of 
the hearing transcript has been associated with the record.

The Board denied the Veteran's claim in March 2009, noting 
that the record lacked competent medical evidence to show 
that disorders of the lower back, to include degenerative 
disc disease, were etiologically linked to his period of 
active service.  Following an appeal to the U.S. Court of 
Appeals for Veterans Claims (Court), a Joint Motion for 
Partial Remand (JMR) was submitted in December 2009.  Per 
the JMR, a remand was necessary for the Board to provide 
adequate reasons and bases as to whether the Veteran is 
entitled to service connection for a low back disorder based 
on continuity of symptomatology.  

Specifically, the JMR noted that the Veteran's service 
treatment records contained diagnoses of low back disorders 
during his period of active service, that post-service back 
treatment was provided in June and October 1988 (as opposed 
to ten years post-service per the March 2009 Board 
decision), and that the Veteran testified in October 2004 
that his claimed back disorder was the same disorder for 
which he was treated during his period of active service.  
See Motion, pp. 3-4.  A January 2010 Court Order granted the 
JMR and remanded the Veteran's claim back to the Board for 
further development in accordance with the JMR.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claim, pursuant to the duty to assist, this 
issue must be remanded for further development.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2009).  

Where a Veteran served 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, a June 1983 service treatment record shows the 
Veteran complained of low back pain after moving a wall 
locker, with an assessment of acute lumbar sprain.  January 
and February 1986 service treatment records reflect 
complaints of lower lumbar spine pain.  An x-ray in January 
1986 showed minimal levoscoliosis and decreased lumbar 
lordosis but was otherwise normal.  In February 1986, the 
assessment was lower back strain, which was said to be 
"resolving."  The Veteran's December 1985 discharge 
examination and medical history collected at that time did 
not reflect any back pathology or complaints.

Private treatment reports from 1988 reflect complaints of 
low back pain in June and October.  The June 1988 report 
noted low back pain after lifting 80-pound concrete bags.  
The October report revealed low back pain for one day, with 
no injury.  See Reports, June 6, 1988; October 22, 1988.

Private treatment records dated in April 1993 show that the 
Veteran presented with a one to two week history of low back 
pain after pushing a car and lifting a damaged overhead 
door.  At that time, the Veteran gave a history of having 
had the condition/pain in 1986 and reported that in 1986, it 
was five times worse than the current pain.  Private 
treatment records dated in March 1997 reflect that the 
Veteran was seen with complaints of left-sided upper mid-
back pain that radiated to his head.  He reported that he 
had had the same condition/pain in 1993 but on the right 
side and reported to be cervical strain.

Private medical records show treatment for lumbalgia from 
May 2000 to June 2000.  Private clinical reports dated from 
November 2000 showed the Veteran reporting the onset of back 
pain with a burning sensation extending down the posterior 
aspect of the right leg to the knee one month prior to the 
November 2000 treatment.  A December 2000 MRI showed disc 
desiccation and right posterolateral disc protrusion at L5-
S1 and a lumbar discectomy at that level was performed at a 
private facility in that month.  The Veteran reported that 
he fell at work as a result of severe back pain on two 
occasions, once in September 2000 (in which he fell directly 
on his back) and another instance in November 2000.  At that 
time, it was noted that the Veteran had not worked in 
several days due to severe pain.  See Reports, November 16, 
2000; December 11, 2000.

A VA examination of the back was conducted in October 2003.  
The examiner noted a history of degenerative disc disease, 
with an initial diagnosis in 1997.  The diagnosis following 
the examination was degenerative disc disease at L2-L3, L5-
S1 status post right hemilaminectomy with mild radicular 
symptoms.  The examiner concluded that it would not be 
likely that the degenerative change, with presumed disc 
herniation, was related to in-service back strain.  She also 
noted that the nerve compression and disc herniation 
demonstrated after service were not likely due to in-service 
back treatment, but rather lumbosacral strain and mechanical 
low back pain.  See VA examination report, October 24, 2003.

During the Veteran's October 2004 RO hearing, he testified 
that he threw his back out, for about a week, during his 
period of active service.  He stated that he re-injured his 
low back in 1986, and that the symptoms were identical to 
the prior in-service injury.  He further testified that x-
rays revealed an S1 anomaly in 1986.  The Veteran reported 
daily pain, as well as continuous treatment for his back 
symptoms since his period of active duty.  A work injury was 
reported, during which the Veteran fell.  The Veteran also 
stated that a CT scan provided evidence of a herniated disc 
before he suffered the work injury.  See Transcript, pp. 3-
5, 7-9.

As to the Veteran's assertions that the back pain which he 
experienced in service was identical to his current low back 
symptoms, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that lay evidence is one type 
of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing 
the absence of contemporary medical evidence against lay 
statements.

Here, the Veteran is competent to report that he experienced 
symptoms of low back pain during his period of active 
service which are similar to his current complaints.  
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition 
is simple, for example difficulty hearing, and sometimes 
not, for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

The Board further notes that the October 2003 VA examination 
report did not include a discussion of the lay evidence of 
record, save for a mention of the Veteran's history, and did 
not provide a clear rationale for the opinion.  Because the 
Veteran has a current diagnosis of a low back disorder, and 
because he has provided a history of continuity of 
symptomatology since separation from service, further 
development is required prior to adjudication of the 
Veteran's claim.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

As such, the Veteran's claim for entitlement to service 
connection for a low back disorder must be remanded for an 
additional VA examination to determine whether any current 
diagnoses are the result of, or otherwise related to, his 
period of active military service.  The examiner should 
examine all evidence of record, to include the Veteran's 
report of continuity of symptomatology.  When providing a 
rationale, the examiner must account for the Veteran's 
reported history, as well as the evidence of back treatment 
beginning in 1988.  If a negative nexus opinion is provided, 
the examiner should provide a detailed rationale in support 
of the opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
extent and etiology of any diagnosed low 
back disorder, to include degenerative 
disc disease.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.  The examiner should examine all 
evidence of record, to include the 
Veteran's reported history of back 
symptoms since separation from active 
duty.  When providing a rationale, the 
examiner must account for the Veteran's 
reported history, as well as the post-
service evidence of back treatment 
beginning in 1988 and in 1993, 1997, and 
2000.  If a negative nexus opinion is 
provided, the examiner should provide a 
detailed rationale in support of the 
opinion.  The examiner should also respond 
to the following:

Is it at least as likely as not 
that any currently-diagnosed low 
back disorder (including 
degenerative disc disease) is 
etiologically related to the 
Veteran's period of active 
service?  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

2.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


